—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered April 4, 1997, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Contrary to defendant’s argument, we find that the fingerprint expert set forth the basis for his opinion in non-conclusory fashion and in sufficient detail to provide ample evidence connecting defendant with the crime. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.